*912The Supreme Court properly awarded the law firm of Talisman, Rudin & DeLorenz, P.C. (hereinafter the Talisman firm), the sum of $11,287.33 as an attorney’s fee for its proportionate share of the work in obtaining a recovery for the plaintiff in the instant personal injury action, based upon the hearing testimony as to the hours that the Talisman firm and the nonparty respondent, Reitano, Spata & Bellini, LLP (hereinafter the Reitano frm), each worked on the action (see Matter of Cohen v Grainger, Tesoriero & Bell, 81 NY2d 655, 658-659 [1993]; Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454, 457 [1989]). Contrary to the contention of the Talisman firm, it did not establish that its work in the action was any more important or crucial than was the work of the Reitano firm in bringing the action to a successful conclusion in favor of the plaintiff.
The remaining contentions of the Talisman firm are without merit. Florio, J.P., Covello, Angiolillo and Eng, JJ., concur.